
	
		I
		111th CONGRESS
		1st Session
		H. R. 1732
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Ms. Harman (for
			 herself and Mr. Upton) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Energy Policy and Conservation Act to
		  provide for standards for energy efficient outdoor lighting.
	
	
		1.Short titleThis Act may be cited as the
			 Outdoor Lighting Efficiency
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Of all the
			 electricity generated in the United States, 4.4 percent is consumed for outdoor
			 lighting.
			(2)Outdoor lighting
			 represents approximately 20 percent of all electricity consumed for lighting
			 purposes in the United States.
			(3)Efficient outdoor
			 lighting technologies provide light quality equal or superior to other
			 technologies in common use today.
			(4)Efficient outdoor
			 lighting technologies often have longer product lifetimes than other
			 technologies in common use today.
			(5)The use of
			 efficient outdoor lighting technologies will substantially reduce waste and
			 emissions from power generation, and reduce the cost of electricity used in
			 certain commercial and government applications, such as lighting the Nation’s
			 roadways and parking lots.
			3.Definitions
			(a)Section 340(1) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6311(1)) is amended by
			 striking subparagraph (L) and inserting the following:
				
					(L)Outdoor
				luminares.
					(M)Outdoor high light
				output lamps.
					(N)Any other type of
				industrial equipment which the Secretary classifies as covered equipment under
				section
				341(b).
					.
			(b)Section 340 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6311) is amended as adding at the
			 end the following:
				
					(25)The term
				luminaire means a complete lighting unit consisting of a lamp or
				lamps, together with parts designed to distribute the light, to position and
				protect such lamps, and to connect such lamps to the power supply.
					(26)The term
				outdoor luminaire means a luminaire that is listed as suitable
				for wet locations pursuant to Underwriters Laboratories Inc. standard UL 1598
				and is labeled as Suitable for Wet Locations consistent with
				section 410.4(A) of the National Electrical Code 2005, except for—
						(A)luminaires designed
				solely for signs that cannot be used in general lighting applications;
						(B)portable
				luminaires designed for use at theatrical and television performance areas and
				construction sites;
						(C)luminaires
				designed for continuous immersion in swimming pools and other water
				features;
						(D)seasonal
				luminaires incorporating solely individual lamps rated at 10 watts or
				less;
						(E)luminaires
				designed solely to be used in emergency conditions;
						(F)landscape
				luminaries, with an integrated photoelectric switch or programmable time
				switch, with a nominal voltage of 15 volts or less; and
						(G)components used
				for repair of installed luminaries.
						(27)The term
				outdoor high light output lamp means a lamp that—
						(A)has a rated lumen
				output not less than 2601 lumens and not greater than 35,000 lumens;
						(B)is capable of
				being operated at a voltage not less than 110 volts and not greater than 300
				volts, or driven at a constant current of 6.6 amperes; and
						(C)is not a Parabolic
				Aluminized Reflector lamp.
						(28)The term
				outdoor lighting control means a device incorporated in a
				luminaire that receives a signal, from either a sensor (such as an occupancy
				sensor, motion sensor, or daylight sensor) or an input signal (including analog
				or digital signals communicated through wired or wireless technology), and can
				adjust the light level according to the
				signal.
					.
			4.StandardsSection 342 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6313) is amended by adding at the end the
			 following:
			
				(g)Outdoor
				Luminaires
					(1)Each outdoor
				luminaire manufactured on or after January 1, 2011, shall have—
						(A)a lighting
				efficiency of at least 50 lumens per watt; and
						(B)a lumen
				maintenance, calculated as mean rated lumens divided by initial lumens, of at
				least 0.6.
						(2)Each outdoor
				luminaire manufactured on or after January 1, 2013, shall have—
						(A)a lighting
				efficiency of at least 70 lumens per watt; and
						(B)a lumen
				maintenance, calculated as mean rated lumens divided by initial lumens, of at
				least 0.6.
						(3)Each outdoor
				luminaire manufactured on or after January 1, 2015, shall have—
						(A)a lighting
				efficiency of at least 80 lumens per watt; and
						(B)a lumen
				maintenance, calculated as mean rated lumens divided by initial lumens, of at
				least 0.65.
						(4)In addition to the
				requirements of paragraphs (1) through (3), each outdoor luminaire manufactured
				on or after January 1, 2011, shall have the capability of producing at least
				two different light levels, including 100 percent and 60 percent of full lamp
				output.
					(5)(A)Not later than January 1,
				2017, the Secretary shall issue a final rule amending the applicable standards
				established in paragraphs (3) and (4) if technologically feasible and
				economically justified. Such a final rule shall be effective no later than
				January 1, 2020.
						(B)A final rule issued under subparagraph
				(A) shall establish efficiency standards at the maximum level that is
				technically feasible and economically justified, as provided in subsections (o)
				and (p) of section 325. The Secretary may also, in such rulemaking, amend or
				discontinue the product exclusions listed in section 340(23)(A) through (G), or
				amend the lumen maintenance requirements in paragraph (3) if he determines that
				such amendments are consistent with the purposes of this Act.
						(C)If the Secretary issues a final rule
				under subparagraph (A) establishing amended standards, the final rule shall
				provide that the amended standards apply to products manufactured on or after
				January 1, 2020, or one year after the date on which the final amended standard
				is published, whichever is later.
						(h)Outdoor High
				Light Output LampsEach outdoor high light output lamp
				manufactured on or after January 1, 2012, shall have a lighting efficiency of
				at least 45 lumens per
				watt.
				.
		5.Test
			 proceduresSection 343(a) of
			 the Energy Policy and Conservation Act (42 U.S.C. 6314(a)) is amended by adding
			 at the end the following:
			
				(10)Outdoor
				lighting
					(A)With respect to
				outdoor luminaries and outdoor high light output lamps, the test procedures
				shall be based upon the test procedures specified in Illuminating Engineering
				Society procedure LM–79 as of March 1, 2009, and/or other appropriate consensus
				test procedures developed by the Illuminating Engineering Society or other
				appropriate consensus standards bodies.
					(B)If Illuminating
				Engineering Society procedure LM–79 is amended, the Secretary shall amend the
				test procedures established in subparagraph (A) as necessary to be consistent
				with the amended LM–79 test procedure, unless the Secretary determines, by
				rule, published in the Federal Register and supported by clear and convincing
				evidence, that to do so would not meet the requirements for test procedures
				under paragraph (2).
					(C)The Secretary may
				revise the test procedures for outdoor luminaries or outdoor high light output
				lamps by rule consistent with paragraph (2), and may incorporate as appropriate
				consensus test procedures developed by the Illuminating Engineering Society or
				other appropriate consensus standards
				bodies.
					.
		6.PreemptionSection 345 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6316) is amended by adding at the end the
			 following:
			
				(i)(1)Except as provided in
				paragraph (2), section 327 shall apply to outdoor luminaries to the same extent
				and in the same manner as the section applies under part B.
					(2)Any State standard that is adopted on
				or before January 1, 2015, pursuant to a statutory requirement to adopt
				efficiency standards for reducing outdoor lighting energy use enacted prior to
				January, 31, 2008, shall not be
				preempted.
					.
		
